DETAILED ACTION
Response to Amendments
In light of Applicant’s amendments to the claims the previous 112 rejections are withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 14, 15 and 17 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (hereinafter Kumar, US 2017/0200325).

Regarding claim 1, Kumar discloses:
a method for testing a system network having a server, a connecting line, and a vehicle that is connected via the connecting line to the server, using a diagnosis tester, the method (see at least Fig. 1, Fig. 3 and ph. [0030] - [0038] for a method that discloses such a network for vehicle testing including diagnosis/diagnostic testing with connecting via a server) comprising:
connecting the diagnosis tester to the vehicle (see at least Fig. 1 and ph. [0005] - [0023] the diagnostic test system is connected to the vehicle);
formulating a diagnosis query using the diagnosis tester, the diagnosis query being addressed directly to the server via the connecting line (see at least Fig. 1, Fig. 3 and ph. [0007] and [0030] - [0038] where the query for the tests that include the diagnostic tests are queried to the server where ph. [0034] indicates, that in at least one example, the response message to the query is transmitted from the server therefore it is clear that the diagnosis query was addressed to the server for handling of the query and ph. [0007] discloses that the vehicles involved in the testing actually query the server themselves over the connecting communication line utilized in the system);
emulating a diagnosis service of the vehicle on the server as a virtual control unit (see at least ph. [0008] and [0030] - [0038] discloses models of the faults associated with the vehicle handled by the server and ph. [0007] discloses that the server generates models of the vehicles with their conditions being tested, therefore these models are simulations/virtual models and therefore the sever acts as a virtual control unit);
transmitting a diagnosis response of the diagnosis service to the diagnosis query to the vehicle via the connecting line (see at least Fig. 1, Fig. 3 and ph. [0007] and [0030] - [0038] shows that the server generates its message regarding the diagnostic tests and sends the responses to the requestor / vehicle); and
checking the diagnosis response using the diagnosis tester (at least Fig. 3 and ph. [0030] - [0038] disclose that the system is dynamic and will continue to test the system until it is final, as the system uses a loop and therefore the initial responses do not end up as the final responses in various situations, therefore the initial response generated is checked, and later subsequent responses are also checked by the testing system)
wherein, based on the received diagnosis response, checking via the diagnosis tester whether the diagnosis response is received or triggered in the vehicle (ph. [0011], [0022] and [0028] disclose that the vehicle at times during operation of the testing system requests and receives diagnostic and performance data from the testing system and at least ph. [0034] shows that the system will go to the next steps in its execution only upon receipt of the performance message and thereby is triggered by the vehicle computer (and by extension triggered by the vehicle itself)).

Claim 17 is a non-transitory computer readable medium version of claim 11 and is similarly rejected where Kumar requires such a medium to implement the features disclosed throughout the reference to function.

Claim 19 is a diagnostic version of claim 11 and is similarly rejected as a diagnostic tester is disclosed throughout the reference.

Regarding claim 14, the rejection of claim 11 is incorporated and Kumar discloses:
the diagnosis query and the diagnosis response are transported in accordance with an Internet protocol via the connecting line (at least ph. [0022] discloses that the communications used by the system over its network include utilizing the Internet, and as such it must utilize at least one common Internet communication protocol).

Regarding claim 15, the rejection of claim 11 is incorporated and Kumar discloses:
the diagnosis query and the diagnosis response comply with a predefined format (at least ph. [0022] disclose a number of communication standards/protocols/formats that are used for system network communication and therefore the query and diagnostic responses described in at least Fig. 3 and ph. [0030] – [0038] are available to be sent over).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar in view of Pietschmann (US 20140136017).

Regarding claim 13, the 102 rejection of claim 11 is incorporated and Kumar discloses:
the diagnosis service (at least Fig. 3 and ph. [0030] - [0038] discloses the diagnostic service).
Kumar does not disclose, however, Wang discloses:
use of a unified diagnosis service (see at least ph. [0025]).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Kumar by the teachings of Wang in order to use a common communication protocol.

Claims 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar in view of Haap et al. (hereinafter Happ, US 20140100737).

Regarding claim 16, the 102 rejection of claim 15 is incorporated and Kumar does not expressly disclose, however, Haap discloses:
the format is described in an open diagnosis data (see at least ph. [0024] discloses the use of the Open Diagnostic Data Exchange communication standard utilized).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Kumar by the teachings of Haap in order to use a common communication protocol.
Response to Arguments
Applicant asserts that the amended limitation “formulating a diagnosis query using the diagnosis tester, the diagnosis query being addressed directly to the server via the connecting line.”  However, at least ph. [0034] indicates that the response message to the query is transmitted from the server therefore it is clear that the diagnosis query was addressed to the server for handling of the query and that ph. [0007] discloses that the vehicles involved in the testing actually query the server themselves over the connecting communication line utilized in the system.  This clearly indicates that the amended limitation is taught by Kumar reference.
In addition, Applicant also asserts that the amended limitation “emulating a diagnosis service of the vehicle on the server as a virtual control unit is not disclosed by the Kumar reference.  However, at least ph. [0007] discloses that the server itself is generating models of the vehicles itself.  Therefore, knowing that these models are simulations/virtual in nature, it is clear that the sever acts as a virtual control unit.  As a result, this amended limitation is also taught by the Kumar reference.
As the amended claims and their related arguments fail to overcome the art of record the previous art rejections stand for claims of 11-17 and 19.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194